

117 S1681 IS: Promoting Service in Transportation Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1681IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Peters (for himself, Mr. Sullivan, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to promote transportation career opportunities and improve diversity in the workforce.1.Short titleThis Act may be cited as the Promoting Service in Transportation Act.2.Transportation workforce outreach program(a)In generalSubchapter I of chapter 55 of subtitle III of title 49, United States Code, is amended by adding at the end the following:5506.Transportation workforce outreach program(a)In generalThe Secretary of Transportation (referred to in this section as the Secretary) shall establish and administer a transportation workforce outreach program, under which the Secretary shall carry out a series of public service announcement campaigns during each of fiscal years 2022 through 2027.(b)PurposesThe purpose of the campaigns carried out under the program under this section shall be—(1)to increase awareness of career opportunities in the transportation sector, including aviation pilots, safety inspectors, mechanics and technicians, air traffic controllers, flight attendants, truck and bus drivers, engineers, transit workers, railroad workers, and other transportation professionals; and(2)to target awareness of professional opportunities in the transportation sector to diverse segments of the population, including with respect to race, sex, age, ethnicity, ability (including physical and mental ability), and socioeconomic status.(c)AdvertisingThe Secretary may use, or authorize the use of, amounts made available to carry out the program under this section for the development, production, and use of broadcast, digital, and print media advertising and outreach in carrying out a campaign under this section.(d)FundingFor each of fiscal years 2022 through 2027, the Secretary may use to carry out this section any amounts otherwise made available to the Secretary, not to exceed $5,000,000 for each fiscal year..(b)Clerical amendmentThe table of sections for chapter 55 of subtitle III of title 49, United States Code, is amended by inserting after the item relating to section 5505 the following:5506. Transportation workforce outreach program..